El Juez Asociado SR. del Toro,
emitió la opinión del tribunal.
El presente es un recurao de apelación interpuesto contra sentencia de la Corte de Distrito de Mayagüez en un caso de homicidio. El 16 de febrero de 1911, el Fiscal del dis-trito presentó su acusación imputando al acusado José Ne-grón Vélez, (a) Cheo, la comisión del siguiente hecho: “En la noche del día 28 de enero del corriente año 1911 y en el barrio Cotuí de la municipalidad de San Germán, que forma *681parte del Distrito Judicial de Mayagüez, P. B., el referido acusado, José Negrón Vélez, (a) Cheo, cou motivo de una súbita pendencia habida entre él y Herminio Sorrentino, vo-luntaria e ilegalmente disparó un tiro de revólver contra di.cho Sorrentino, quien resultó ileso, hiriendo la bala a otra persona llamada Dámaso Padilla que murió instantáneamen-te, habiéndole penetrado dicha bala por la órbita del ojo iz-quierdo, perforándole el cerebro.”
El acusado hizo la alegación de “no culpable” y solicitó juicio por jurados. El 20 de marzo de 1911 se llamó la cansa para la vista, comparecieron las partes, se practicaron las pruebas, argumentaron los abogados, el juez dió sus instruc-ciones y el jurado se retiró a deliberar y regresó a la sala de la corte con su veredicto escrito, declarando al acusado culpable de homicidio voluntario. La corte a su vez declaró al acusado convicto de dicho delito y fijó el pronunciamiento de la sentencia para el día 23 de marzo de 1911.
En la fecha fijada compareció el acusado y la corte des-pués de haber cumplido con las prescripciones de ley, dictó su sentencia imponiendo al convicto la pena de dos años de presidio con trabajos forzados.
Contra esa sentencia se interpuso el presente recurso de apelación, habiéndose celebrado la vista en esta Corte Su-prema el 25 de mayo actual.
La transcripción de los autos no contiene ni relación de hechos, ni pliego de excepciones. Ignoramos, pues, cuál fué la prueba practicada en este caso y no sabemos si se tomaron o nó excepciones durante la tramitación del mismo, y debemos presumir en tal virtud que las pruebas fueron suficientes y ■ que se presentaron y practicaron de acuerdo con la ley.
En el récord se in.cluyen las instrucciones al jurado, pero dichas instrucciones carecen de la firma del juez, y por tanto, de la debida autenticidad para ser consideradas por esta corte, según este tribunal ha resiielto en repetidos casos.
El apelante no compareció al acto de la vista del recurso, ni ha presentado razón alguna en apoyo del mismo.
*682Limitando, pues, nuestro examen a la acusación, al acta, de arraignment, a la alegación del acusado, al fallo, a la sen-tencia y al escrito de apelación, únicos documentos auténti-cos que constituyen la transcripción en este caso, y la ley apli-cable, liemos llegado a la conclusión de que no se ba come-tido ningún error fundamental, debiendo en su consecuencia, declararse sin lugar el recurso y confirmarse la sentencia, apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.